Citation Nr: 0028415	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the veteran's claim of 
service connection for a back disability was denied.


FINDING OF FACT

The veteran has submitted competent evidence of a plausible 
claim of service connection for a back disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASON AND BASES FOR FINDINGS AND CONCLUSION

The threshold question when determining service connection is 
whether the veteran has met his burden of submitting evidence 
sufficient to justify a belief that his claim is well 
grounded.  A well grounded claim requires competent evidence 
(1) of current disability (a medical diagnosis), (2) of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and (3) of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
"plausible" or "possible" is required in order for the 
claim to be considered well grounded.  Epps, 126 F.3d at1468.  
Further, in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing. King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well grounded claim, the second 
and third requirements laid out in Epps and Caluza 
(incurrence and nexus evidence) can also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97; Jones v. West, 12 Vet. 
App. 460, 465 (1999).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted" during service does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period. Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent. Id. at 497.

The veteran states that he received a back injury while in 
service and has had periodic back pain ever since.  Service 
medical records show that between January 1960 and October 
1961 the veteran reported back pain on three occasions and 
was diagnosed on one of those occasions as having back 
strain.  A fellow serviceman, who served with the veteran for 
almost two years, stated in a September 1998 letter that he 
recalled the veteran complaining of periodic back problems in 
service and that the veteran stated he had hurt himself 
during basic training.  

Postservice evidence includes statements from the veteran and 
his relatives noting that he continued to experience back 
problems after leaving service.  In addition, a September 
1998 letter from a friend of the veteran, who he has 
corresponded with over the years, recalls that he stated he 
"messed up his back during basic but did not do anything 
about it."  She also states that periodic back problems 
after service prevented him from engaging in his normal 
activities.  In regard to medical evidence, lumbosacral film 
taken in October 1975 shows that the veteran has bilateral 
spondylolytic defects at the L5 level with an associated 
spondylolisthesis at the L5-S1.  Subsequent X-rays in 1995 
show bulging at L2-3 and degeneration of L5-S1 with probable 
spondylolysis.  Most recently, a February 1998 VA examination 
report shows degenerative disease with grade I 
spondylolisthesis and spondylosis.  

Based on the aforementioned, the veteran has submitted 
sufficient evidence to well ground his claim of service 
connection for a back disability. See Caluza, supra; Epps, 
supra.  It is noted that in determining the plausibility of 
this claim, that the threshold for establishing plausibility 
is uniquely low and that only the evidence in support of a 
service connection claim is to be considered when determining 
whether it is well grounded.  See Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000); Harth v. West, 14 Vet. App. 1 (2000).


ORDER

The claim of entitlement to service connection for a back 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
back disability is well grounded, VA has a statutory duty to 
assist the veteran with the facts pertinent to his claim  
38 U.S.C.A. § 5107(a).  In this regard, VA regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 3.303(d).  In 
this case, a medical opinion is required which addresses the 
nature and etiology of the veteran's current back disability.  
Accordingly, he should be afforded a VA orthopedic 
examination which is thorough and which takes into account 
the veteran's record of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Suttmann v. Brown, 5 Vet. App. 127 (1993).  In addition, the 
duty to assist the veteran includes the obligation to obtain 
ongoing treatment records while a claim is pending.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

Finally, reference to a 1993 X-ray was made in an October 
1996 medical report.  It is unclear whether the 1993 X-ray is 
mentioned in regard to the veteran's back condition or an 
unrelated hip problem, therefore, the X-ray should be 
included among the documents that the RO should obtain.

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care 
providers, VA or private, who have 
treated him for his back disability.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained, including a 1993 
X-ray.  Any such records obtained 
should be associated with the claims 
file.

2. The RO should provide the veteran with 
an orthopedic examination to determine 
the nature and etiology of his current 
back condition.  Any tests or studies 
deemed appropriate by the examiner to 
make this determination should be 
undertaken.  The examiner should be 
asked to review the evidence contained 
in the claims file, including the 
service medical records and a copy of 
this REMAND, in conjunction with the 
examination of the veteran.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current back 
disability is etiologically related to 
service and the complaints of back 
pain reported therein.  The examiner 
should set forth in detail all 
findings that provide for a basis for 
the opinion.

3. Upon completion of the requested 
development above, the RO should then 
readjudicate the claim of service 
connection for a back disability 
taking into consideration all of the 
evidence of record.  If the benefit 
sought is denied, a new Supplemental 
Statement of the Case should be issued 
to the veteran and his accredited 
representative allowing a reasonable 
amount of time for a response.

Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office. Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 



